Title: To George Washington from Robert Rutherford, 7 April 1794
From: Rutherford, Robert
To: Washington, George


          
            Dear Sir
            Philadelphia April 7th 1794
          
          I address you with reluctance, with unease that you are too often beset, while the
            momentous Concerns of your Very important trust are pressing.
          Soon after Coming to this place, I saw a letter to Colo. Parker
            from Mr D. Bedenger at Norfolk in which he says “I have been informed that Mr
            Fitzsimmons in presence of Majr Frazier of Pittsburgh and in public Company declared
            that a Certain Mr Bedenger of Norfolk was the author of the publication under the
            signature of Veritas, and as I have reason to believe this story was invented to injure
            me I feel myself obliged to make inquiry respecting the Authority upon which that
            Gentleman made the declaration. In short I wish to know of whom Mr Fitzsimmons had his
            information and must rely on your friendship in procuring a sattisfactory answer from
            that gentleman.” 
          I went immediately to Mr Fitzsimmons with the above extract under which he wrote. “I
            never said to any person or in any Company that either Mr Bedenger or any particular
            person was the author of the pieces under the Signature of Veritas nor was the name of
            the writer of these papers inquired after by me directly or indirectly.[”] This he
            Signed and dated Philada January 3d 1794, and I inclosed a Copy
            to Mr Bedenger, who tho a perfect Stranger to the author of this publication, has
            Several times mentioned the nature of a Certain party in that place, who regularly
            Correspond with those of their sentiments here and elsewhere, that I am induced to
            trouble you with a State of real facts. Mr Bedinger my son in law, as myself, is a warm friend to his Country & it’s goverment, he therefore of
            Course is looked upon with an evil Eye by these Silken Commercial
            birds of passage, who are for the most part factors, and as far as they have influence,
            emessarys of Brittain, and too much infect our States while they are Malignant in their
            hate. But I am happy to know beyond a possibility of doubt, that the most disinterested
            paternal regards for the rights of the people & well being of this our Common
            Country fill your mind with the ardor of a patriot, and an honest man, the noblest of
            all charactors, and this Conscious evidence of mind is all powerful with my brother
            & all our Connections, Mr Peyton Clerk of the Winchester Scottish Court and who
            acted as clerk when the Resolutions of that place were entered into, and Mr Conrad Mare
            of the town are of my family as is Colo. Morrow of Shepperds Town, and Mr Hite, who with
            Mr Bedinger were officers in the Continental army, where Mr Hite sufferd much by a
              wound.
          Capn Christie of this place has often expressd his desire to obtain some appointment.
            Certificates in his favour are full. he is Cousin to Mr Christie from the State of
            Maryland. His Connections here are honest people. He is poor & his family rather
            suffering, a wish to be with them & the affair of the Algerene war having deranged
            his usual mode of life. He served through the last war as Capn of one of the Galley’s,
            was wounded at red bank & mud Island. an appointment at the arsenals or where his
            family Can be with him appears to be most his wish. I beg pardon for detaining you tho
            it is perhaps less troublesome than waiting on you as at several times when I attended
            you were engaged.
          Pray accept my sincere good wishes while I have the honor to be with every Sentiment of
            real respect Dear Sir Your Most Hble Sert
          
            R. Rutherford
          
        